VALLÉE, J.
Appeal by defendants from a judgment for plaintiff in a proceeding for unlawful detainer.
The facts are the same in this proceeding as in Abrahamer v. Parks, ante, p. 82 [296 P.2d 341], except that different property and a different sale under another deed of trust are involved. Defendants make the same points on this appeal as on the other with one addition. What we have said in the opinion on that appeal disposes of all of the points except the additional point made here.
The additional point is that plaintiff was a pledgee and that a pledgee does not become the owner of pledged property without complying with sections 2872 to 2913, inclusive, and 2986 to 3011, inclusive, of the Civil Code. There was no question raised by the pleadings and no evidence presented at the trial relative to this question.  The trustee’s deed recites that the trustee sold the property to plaintiff, the highest bidder therefor. These recitals are conclusive in this proceeding.
Defendants also appealed from the order denying their motion for a new trial. Since that order is nonappealable, the appeal therefrom will be dismissed.
The appeal from the order denying the motion for a new trial is dismissed; the judgment is affirmed.
Shinn, P. J., and Wood (Parker), J., concurred.
A petition for a rehearing was denied May 21, 1956.